Citation Nr: 0916939	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for low 
back pain with degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin.  By way of background, the RO originally denied 
the Veteran service connection in an August 2003 rating 
decision, finding a lack of evidence that the low back 
disorder occurred in service, was caused by service, or 
became manifest to a compensable degree within one year from 
the date of military discharge.  Since the Veteran failed to 
report for a compensation and pension exam, the VA 
rescheduled and administered one in May 2004, and the RO 
issued another rating decision in June 2004.  This time, the 
RO denied service connection for the Veteran's back disorder 
because of a lack of evidence providing a nexus or 
relationship between his current back disorder and a lifting 
injury suffered while on active duty and because the 
compensation and pension examiner found that it was not at 
least as likely as not that his current back disorder was 
related to that lifting injury.  The Veteran did not appeal 
the June 2004 rating decision.  Instead, he asked to reopen 
his claim in July 2006 because he had private medical records 
that he wished to submit in order to supplement his claims 
file and identified VA records that the RO should obtain on 
his behalf. 

In October 2006, the RO found that there was not new and 
material evidence sufficient to reopen the Veteran's claim 
because the evidence was not material in that it only 
demonstrated treatment for a back injury dating back to 1996, 
almost 30 years after he left service.  In January and 
February 2007, the Veteran submitted statements from his 
employer and his brother, respectively, arguing that their 
statements constitute new and material evidence.  Once again, 
in March 2007, the RO issued a rating decision denying 
Veteran's claim.  The RO conceded that the evidence was new 
but found that it was not material because it did not show 
that the Veteran's current low back condition was either 
incurred in or caused by service.  The Veteran filed a Notice 
of Disagreement (NOD) in May 2007, followed by the RO's 
Statement of the Case (SOC) in December 2007.  Finally, the 
Veteran's substantive appeal in February 2008 brings this 
case in front of the Board.




	
FINDINGS OF FACT

1.	In its June 2004 rating decision, the RO denied the 
Veteran's claim because his low back pain and degenerative 
disc disease were not clinically shown to have been 
present in service or for many years thereafter.  The 
Veteran did not appeal the decision and it became final.

2.	Evidence received subsequent to the June 2004 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.	The June 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for low back 
pain with degenerative disc disease of the lumbar spine is 
not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2008).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July and December 2006 correspondence, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims. The 
July and December 2006 VCAA notice letters also addressed the 
elements of degree of disability and effective date.  

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the RO explained in the July and December 
2006 VCAA notices that the Veteran's claim was previously 
denied, he was notified of the decision, and the decision had 
become final.  The RO also explained that VA needed new and 
material evidence in order to reopen the Veteran's claim.  
The RO defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  The RO 
further explained that the Veteran's claim was previously 
denied because there was no evidence relating his low back 
disability to his period of military service and that his 
STRs revealed one instance of treatment for low back pain 
without a diagnosis of chronic disability.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the October 2006 rating decision and the December 
2007 SOC, which included a discussion of the facts of the 
claims, notification of the bases of the decisions, a 
description of the pertinent laws and regulations, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the Board notes that 
available service records and post-service treatment records 
identified as relevant to the Veteran's claim are associated 
with the claims folder to the extent possible.  The record 
also includes lay statements from the Veteran's brother and 
employer and several written statements from the Veteran and 
his representative.   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for low back pain with degenerative disc 
disease of the lumbar spine.  The record's procedural history 
is recounted in the Introduction section above.
As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
low back pain with degenerative disc disease of the lumbar 
spine.  This claim is based upon the same factual basis as 
the Veteran's previous claim, which was denied in the June 
2004 rating decision that became final.  As such, it is 
appropriate for the Board to consider the claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  
If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its June 2004 rating decision, 
denied service connection for low back pain with degenerative 
disc disease of the lumbar spine because the disorder was not 
clinically shown to relate to an injury suffered while in 
service.  The Veteran received notification of the denial of 
his claim and was advised regarding his appellate rights in 
June 2004.  However, he did not appeal the decision to the 
Board of Veterans' Appeals, and the decision became final.  
The evidence of record at the time of the June 2004 rating 
decision included the Veteran's March 2004 statement; a 
report of the VA examination conducted at the Tomah VA 
Medical Center in May 2004; VA Form 21-526, Veteran's 
Application for Compensation or Pension, to include a 
statement from the Veteran, dated February 2005; the informal 
claim for service connection from January 2003; STRs from May 
1965 through May 1967; and treatment reports from Franciscan 
Skemp Health Care dated August 1996 to February 2002.  Since 
the June 2004 rating decision, the Veteran submitted 
statements from his brother and employer, and the RO 
supplemented the record with newer private medical records 
and VA treatment records.  The Veteran bases his request to 
reopen on the statements from his brother and employer.  

After reviewing the evidence received since June 2004, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  None of the 
evidence shows that the Veteran's current low back pain with 
degenerative disc disease is related to his period of active 
service.  Indeed, the statement from his employer, D.C., 
states that the Veteran started working for his landscaping 
company in 1968 and started complaining about back pain "a 
couple of years after he started with the company."  The 
Veteran's brother, C.B., has noticed that the Veteran "has 
had a lot of problems with his back" throughout many years 
of hunting and fishing together.  The Board notes that D.C. 
and C.B. are competent to report their observations of the 
Veteran's experience with back pain and that their statements 
are presumed credible for the purpose of reopening the claim.  
However, neither of these statements can be considered 
material evidence because they cannot create a link between 
the Veteran's current back disorder and the lifting injury he 
suffered in service when considered with previous evidence or 
by themselves.  D.C. and C.B. lack the medical expertise to 
diagnose a low back disorder or render a competent medical 
opinion regarding its cause.  Therefore, this evidence is not 
material because it does not relate to a previously 
unsubstantiated fact necessary to substantiate the claim.

In further regard to the statement provided by the Veteran's 
employer, D.C. also said that the Veteran "mentioned that 
his back problems started when he was in service."  This 
evidence is not new evidence because the Veteran made a 
similar assertion to the examiner at his Compensation and 
Pension examination in May 2004.  Therefore, the evidence is 
not new because the evidence of record in June 2004 already 
showed that the Veteran had claimed his present disorder was 
a result of service.  This evidence is merely duplicative of 
that statement.  Finally, since the June 2004 rating 
decision, the RO has obtained both private and VA medical 
records.  The VA medical records, dated December 2005 to May 
2006 and January to November 2007, are not material because, 
while they note that the Veteran has back pain that he claims 
resulted from service, the VA does not render an opinion 
about the etiology of his back pain.  Similarly, the 
Veteran's private medical records, dated January 2005 to 
April 2006, contain references to his lower back pain but do 
not contain a medical opinion regarding their etiology.  
Thus, these records are not material because they also fail 
to relate to a previously unsubstantiated fact necessary to 
substantiate the claim.      

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

 
ORDER

New and material evidence has not been presented, and the 
claim of entitlement to service connection for low back pain 
with degenerative disc disease of the lumbar spine is not 
reopened.  The appeal is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


